DETAILED ACTION
	This Office Action is in response to the Amendment filed 25 April 2022. Claim(s) 1-4, 6-10 are currently pending. The Examiner acknowledges the amendments to claim(s) 1 and 6 cancelled claim(s).

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 25 April 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-4 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molaei et al. (US 2015/0112376A1, “Molaei”).
Regarding claims 1 and 4, Molaei discloses a stent system capable of retrieving a blood clot from a brain region including a wire (104; Fig. 1). A first stent (102) is connected to a distal portion of the wire. A first outer sheath (132) covers and is fixed to a portion of the wire proximal to the first stent. A second stent (106) is disposed on a portion of the wire proximal to the first stent and is capable of moving toward or away from the first stent [0097]. The second stent is capable of being closed so as to abut against both a proximal end of the first outer sheath and a distal end of the second outer sheath (Fig. 1, 13; [0097]). A second outer sheath (130; Fig. 1) covers and is fixed to a portion of the wire proximal to the second stent. The first outer sheath is capable of limiting a range in which the second stent is movable toward a distal side and the second outer sheath is capable of limiting a range in which the second stent is moved toward a proximal side [0097]. When in a completely closed configuration within a catheter (110; [0097]), the second stent simultaneously abuts the first outer sheath (132) which is disclosed as inhibiting or preventing distal movement of the distal end of the second stent (106; [0097]) due to its diameter being slightly smaller than an interior diameter of the catheter. The distal end of the second outer sheath (130; Fig. 13) abuts the proximal end of the second stent. The combination of Fig. 13 and the statement of the inhibiting movement of the distal end of the second stent by the first outer sheath discloses the claimed limitations with respect to simultaneous abutment.
Regarding claim 2, Molaei discloses that the second stent has an expandable and contractible opening on a side facing the first stent (Figs. 12, 1).
Regarding claim 3, Molaei discloses that the second stent is capable of moving toward the first stent so as to be disposed at a position facing at least a proximal portion of the first stent (Fig. 1; [0097]).
Regarding claim 6, Molaei discloses a stent system that includes a wire, a first stent and a second stent, thus the stent system is capable of moving the stent system toward a proximal side of a brain region when delivered to a brain region while holding a blood clot between the first and second stents after the first stent engages with the blood clot. Since the second stent is capable of floating, a user is capable of moving the wire such that the first stent moves toward the second stent to engage a blood clot therebetween [0097]. The second stent is capable of being closed so as to abut against both a proximal end of the first outer sheath and a distal end of the second outer sheath (Fig. 1, 13; [0097]). A second outer sheath (130; Fig. 1) covers and is fixed to a portion of the wire proximal to the second stent. The first outer sheath is capable of limiting a range in which the second stent is movable toward a distal side and the second outer sheath is capable of limiting a range in which the second stent is moved toward a proximal side [0097]. When in a completely closed configuration within a catheter (110; [0097]), the second stent simultaneously abuts the first outer sheath (132) which is disclosed as inhibiting or preventing distal movement of the distal end of the second stent (106; [0097]) due to its diameter being slightly smaller than an interior diameter of the catheter. The distal end of the second outer sheath (130; Fig. 13) abuts the proximal end of the second stent. The combination of Fig. 13 and the statement of the inhibiting movement of the distal end of the second stent by the first outer sheath discloses the claimed limitations with respect to simultaneous abutment.
Regarding claim 7, Molaei discloses that the stent system is capable of being used in a patient who has passed eight hours or more after blood clot formation [0097].
Regarding claim 8, Molaei discloses that the first stent is capable of expanding while at least a portion of the first stent is located distal to the blood clot [0097].
Regarding claims 9 and 10, Molaei discloses that the second stent is capable of having an outer diameter substantially equal to outer diameters of the first outer sheath and the second outer sheath (Fig. 13).

Response to Arguments
Applicant's arguments filed 25 April 2022 have been fully considered but they are not persuasive. The Applicant contends that Molaei does not disclose that the second stent abuts simultaneously against both a proximal end of the first outer sheath and a distal end of the second outer sheath when the second stent is completely closed due to the stop or first outer sheath (132) being smaller than the catheter (110). Respectfully, proximal end of the first outer sheath is disclosed as inhibiting or preventing distal movement of the distal end of the second stent (106; [0097]) and causing the distal end of the second stent to abut the first outer sheath. The distal end of the second outer sheath (130; Fig. 13) abuts the proximal end of the second stent. The combination of Fig. 13 and the statement of the inhibition of movement of the distal end of the second stent by the first outer sheath due to its diameter being slightly smaller than an interior diameter of the catheter (110), thus alluding to the second stent being in a completely closed configuration, Molaei appears to disclose the claimed limitations. 
Applicant’s arguments, filed 25 April 2022, with respect to Martin and Hannes have been fully considered and are persuasive with respect to the second stent not abutting simultaneously against both a proximal end of the first outer sheath and a distal end of the second outer sheath when the second stent is completely closed.  The rejections citing Martin and Hannes have been withdrawn. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Garrison et al. (US 9,820,761) discloses a thrombectomy system including first and second stents or baskets.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771